Electronically Filed
                                                        Supreme Court
                                                        SCPW-16-0000636
                                                        21-OCT-2016
                                                        08:33 AM
                          SCPW-16-0000636

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


COMMERCIAL PROPERTIES, LIMITED, a Hawai#i corporation, Petitioner,

                                 vs.

   THE HONORABLE KATHLEEN N.A. WATANABE, JUDGE OF THE CIRCUIT
 COURT OF THE FIFTH CIRCUIT, STATE OF HAWAII, Respondent Judge,

                                 and

   SANDY POEHNELT; PUA#A #ILI #OI #OI OHANA LLC, a Hawai#i limited
   liability company; and THE RIGHT SLICE LLC, a Hawai#i limited
 liability company; STACY MONIZ, TRUSTEE OF THE UNRECORDED TRUST
     DATED JANUARY 22, 2013; JO ANNE N. MONIZ, TRUSTEE OF THE
UNRECORDED JO ANNE N. MONIZ TRUST DATED FEBRUARY 12, 1999; ANTONIA
L. MONIZ; JOHN MONIZ; MARY C. WALSH, AS TRUSTEE OF TRUST A, A SUB-
    TRUST OF THE BEATRICE DUARTE LIVING TRUST CREATED UNDER AN
 UNRECORDED TRUST AGREEMENT DATED SEPTEMBER 24, 1991, AS AMENDED
AND RESTATED IN AN UNRECORDED DOCUMENT DATED JULY 14, 2008, AND AS
 TRUSTEE DATED JANUARY 16, 2002, AS AMENDED AND RESTATED THE 28TH
  DAY OF JULY, 2008, AS IT MAY BE FURTHER AMENDED, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 15-1-0087)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Commercial Properties,

Limited’s petition for writ of mandamus, filed on September 23,

2016, the documents attached thereto and submitted in support

thereof, and the record, it appears that, based on the facts and

circumstances of the underlying matter, petitioner fails to

demonstrate that it has a clear and indisputable right to the

requested relief and that it lacks alternative means to seek
relief.   Petitioner, therefore, is not entitled to the requested

writ of mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982

P.2d 334, 338-39 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; where a court has discretion to act, mandamus

will not lie to interfere with or control the exercise of that

discretion, even when the judge has acted erroneously, unless the

judge has exceeded his or her jurisdiction, has committed a

flagrant and manifest abuse of discretion, or has refused to act

on a subject properly before the court under circumstances in

which he or she has a legal duty to act).    Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:    Honolulu, Hawai#i, October 21, 2016.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2